                                       Case 3:14-cr-00306-WHA Document 924 Filed 09/21/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   UNITED STATES OF AMERICA,
                                   9                  Plaintiff,                            No. CR 14-00306 WHA

                                  10           v.

                                  11   LUKE BRUGNARA,                                       ORDER RE LETTER FROM
                                                                                            ROBERT KANE
                                  12                  Defendant.
Northern District of California
 United States District Court




                                  13
                                            Defendant Luke Brugnara has made another motion requesting transfer to home
                                  14
                                       confinement. The request was evidently written by Brugnara, himself, after he and his
                                  15
                                       appointed counsel parted ways. The request, however, came under the letterhead of Robert
                                  16
                                       Kane. Construing the request as a motion for reconsideration of past orders denying transfer to
                                  17
                                       home confinement (Dkt. Nos. 916, 918), the motion is DENIED. As stated in previous orders
                                  18
                                       addressing the same issues, defendant has failed to provide evidence or documents
                                  19
                                       demonstrating compelling circumstances to warrant his transfer to home confinement.
                                  20
                                            Additionally, Mr. Kane is not appointed counsel, and should have no role in this case
                                  21
                                       unless he is prepared to make a formal appearance.
                                  22

                                  23
                                            IT IS SO ORDERED.
                                  24

                                  25
                                       Dated: September 21, 2020.
                                  26
                                  27                                                         WILLIAM ALSUP
                                                                                             UNITED STATES DISTRICT JUDGE
                                  28
